Citation Nr: 0715384	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a right wrist injury.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to October 
1984 and from November 2002 to October 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at VA Central Office 
before an acting Veterans Law Judge in October 2004.  

In a December 2004 decision, the Board denied the appellant's 
claim for a rating in excess of 10 percent for the residuals 
of a right wrist injury.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's decision was vacated pursuant 
to a December 2006 Order.  At that time, the Court affirmed 
the matter involving the evaluation of the veteran's right 
carpal tunnel syndrome.  The Court ordered the Board to 
evaluate any additional disability resulting from the scar of 
the veteran's right wrist, which is one of the residuals of 
the veteran's right wrist disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  In Esteban, the Court found that the 
critical element was that none of the symptomatology for any 
of the conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  

To warrant a compensable disability rating, the veteran's 
right wrist scar would have to:  (a) be deep or cause 
limitation of motion, and exceed six square inches in area or 
areas (Diagnostic Code 7801); (b) be superficial, not causing 
a limitation of motion, and exceeding an area of 144 square 
inches (Diagnostic Code 7802); (c) be superficial and 
unstable (Diagnostic Code 7803); (d) be superficial and 
painful on examination (Diagnostic Code 7804); or (e) result 
in a limitation of function of another body part (Diagnostic 
Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2006).  

Upon VA scars examination in January 2004, the veteran was 
diagnosed with a well-healed post operative scar.  Clinical 
evaluation at that time indicated that it was markedly 
painful on palpation.  However, a review of the file reveals 
that the veteran was granted a 10 percent rating for his 
right wrist disability due to his complaints of painful 
motion since he did not meet the criteria for a 10 percent 
rating under Diagnostic Code 5215 based solely on his 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2006).  Consequently, the Board finds that in order to 
adequately address the Court's concerns, another VA 
examination should be conducted to ascertain whether the pain 
associated with the scar is separate and distinct from the 
pain associated with his movement of the wrist - which has 
already been compensated.  

Additionally, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Thus, 
on remand the RO should provide corrective notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to ascertain whether any 
pain associated with the scar on his right 
wrist is separate and distinct from the 
pain associated with the right wrist 
disability.  Specifically, ask the 
examiner to indicate, to the extent 
possible, whether the scar, itself, is 
painful on objective demonstration.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


